Name: Commission Regulation (EC) NoÃ 1806/2004 of 18 October 2004 amending Regulation (EC) NoÃ 2879/2000 laying down detailed rules for applying Council Regulation (EC) NoÃ 2702/1999 on measures to provide information on, and to promote, agricultural products in third countries
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  EU finance;  consumption;  cooperation policy
 Date Published: nan

 19.10.2004 EN Official Journal of the European Union L 318/11 COMMISSION REGULATION (EC) No 1806/2004 of 18 October 2004 amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2702/1999 of 14 December 1999 on measures to provide information on, and to promote, agricultural products in third countries (1), and in particular Article 11 thereof, Whereas: (1) Practical experience has shown that it is necessary to improve further the implementation of the information and promotion regime for third countries market as provided for in Commission Regulation (EC) No 2879/2000 (2). (2) It is necessary to provide that each Member State designates the competent authority or authorities for the application of Regulation (EC) No 2702/1999. Member States should inform the Commission of the names and contact details of these authorities, so as to ensure that this information can be made available in a continuously updated list, made available to all interested parties via the internet. (3) In order to evaluate and compare proposals of information and promotion programmes these proposals should be submitted according to a single format in all Member States. (4) Practical experience has shown that the periods for Member States to conclude contracts with the selected professional or interprofessional organisations are too short, in particular in case where several such organisations in more than one Member State are involved. Those periods need therefore to be prolonged. (5) The use of model contracts ensures that in all Member States the selected programmes are carried out under the same conditions. Where necessary, Member States should however be permitted to vary certain terms of the contracts in order to take account of national rules. (6) It should be clarified that for multiannual programmes an internal report should be submitted after completion of each annual phase, even in cases where no application for payment is made. (7) Practical experience has shown that the current requirements for circulation, four times a year, of quarterly reports between Member States and the Commission are too cumbersome. The Member States should be obliged to circulate those reports only twice a year. (8) The interest rate to be paid by the beneficiary of an undue payment should be aligned with the interest rate for amounts receivable not repaid on the due date established in Article 86 of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (3). (9) Regulation (EC) No 2879/2000 should be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion delivered at the joint meeting of the management committees on agricultural product promotion, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2879/2000 is amended as follows: 1. the following Article 3a is inserted: Article 3a Member States shall designate the competent authority or authorities for the application of Regulation (EC) No 2702/1999. They shall inform the Commission of the names and all contact details of the designated authority or authorities, as well as of any changes to this information. The Commission shall make this information publicly available in an appropriate form.; 2. in Article 7(1), the following subparagraph is added: The programmes shall be submitted in a form drawn up by the Commission and supplied to the Member States.; 3. in Article 11, paragraph 2 is replaced by the following: 2. The Member States shall conclude contracts with the selected organisations within 60 calendar days of notification of the Commission decision. In case of programmes jointly presented by several professional or interprofessional organisations in more than one Member State, contracts shall be concluded within 90 calendar days. Beyond that deadline, no contracts may be concluded without prior authorisation from the Commission. The Member States shall use model contracts supplied by the Commission. Where necessary, Member States may vary certain terms of the model contracts to take into account national rules but only to the extent that Community law is not prejudiced.; 4. Article 13 is amended as follows: (a) Paragraph 2 is amended as follows: (i) the first subparagraph is replaced by the following: 2. Applications for payment of the balance shall be submitted within four months of completion of the annual measures covered by the contract.; (ii) the following paragraph 2a is inserted: 2a. For multi-annual programmes, the internal report referred to in paragraph 2(c) shall be submitted after completion of each annual phase, even in case where no application for payment of the balance is introduced.; (b) Paragraph 7 is replaced by the following: 7. Within 60 calendar days of receipt, the Member States shall send to the Commission the summaries referred to in paragraph 2(a) and (b) and the internal evaluation report referred to in paragraph 2(c). They shall send to the Commission twice a year the quarterly interim reports required for intermediate payments in accordance with paragraph 1: the first and second quarterly reports shall be sent within 60 calendar days of receipt of the second quarterly report and the third and fourth quarterly reports together with the summaries and report referred to in the first subparagraph of this paragraph.; 5. In Article 15(1), the second subparagraph is replaced by the following: The interest rate to be used shall be that applied by the European Central Bank to its principal financial operations in euro, as published in the C series of the Official Journal of the European Union, in force on the first calendar day of the month in which the due date falls, increased by three-and-a-half percentage points. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. However, point 2 of Article 1 shall apply to proposals for programmes submitted to the Commission as from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 327, 21.12.1999, p. 7. (2) OJ L 333, 29.12.2000, p. 63. Regulation as last amended by Regulation (EC) No 2171/2003 (OJ L 326, 13.12.2003, p. 6). (3) OJ L 357, 31.12.2002, p. 1.